DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-6 are presented for examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
a judicial exception/not new (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A- Prong One
The claim(s) recite(s) a modeling and lifetime prediction considering recoverable shock damages, comprising steps of: “Step 2”: establishing a degradation model; wherein the degradation model is expressed by an initial value, a cumulative degradation rate effect, a stress shock damage effect, and a Wiener process as shown “the described mathematical equation” in this where the mathematical equation and its relationship is defined”, under the broadest reasonable interpretation, this step could reasonably fall within a mathematical concept in a mathematical model is established. Further in the claim “Step 3”: estimating the parameters; wherein the degradation model assumes that a damage recovery process and the degradation rate increase process are independent of each other after the instantaneous shock; firstly, an estimation method of the critical thresholds l and De is proposed and estimated, and then other parameters are estimated according to a maximum likelihood method”, under the broadest reasonable interpretation, this step could also reasonably fall within a mathematical concept performing mathematical calculation, as evidenced by claim 5. The further step of: “Step 4”: predicting lifetime and reliability; wherein a lifetime and reliability prediction model considering recoverable shock damages is established and a reliability curve is drawn “, under the broadest reasonable interpretation, this step could further fall within a mathematical concept, as evidenced by dependent claim 6. Similarly, the further step recited by the dependent claims 2-6 clearly show all the specific mathematical formulations used to perform the abstract and thus are not patent eligible. Therefore, the claims are directed to an abstract idea, by use of generic computer components and thus are clearly directed to an abstract idea, as constructed.
Step 2A Prong Two
This judicial exception is not integrated into a practical application because the additional limitation such as: “Step 1: collecting degradation data; wherein the degradation data are collected through experiments or field use, under each stress profile, the degradation data and a corresponding stress state quantity are sampled once at each preset sampling time point, so as to collect data in real time”,  either alone or in combination, do not add anything more significantly to the judicial exception, but are mere data gathering and do not add anything meaningful to the recited abstract that are well-known, routine and conventional activities previously known in the industries and therefore are not sufficient to amount to significantly more than the judicial exception (See MPEP 2106.05(d)(i-iv)).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As previously discussed above with reference to the integration of abstract idea into a practical application, the additional elements do not add anything meaningful to the recited abstract and are well-known, routine and conventional activities previously known in the industries, and thus are not patent eligible under 35 UJSC 101, as constructed.
3.2	Dependent claims 2-6 merely include limitations pertaining to further mathematical computation similar to that already recited by the independent claim and already addressed above and thus are further not patent eligible under 35 USC 101.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.1	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
4.2	Claim 1 recites the limitations of: [“the initial of the product”], [“a the degradation rate at the time t” it appears that applicant meant to state “a degradation rate ….], “the shock magnitude”, “the product degradation signal", “the instantaneous shock”, “the product degradation rate”, and further recited throughout both the independent claims and the dependent claims 2-6. There is insufficient antecedent basis for these limitations in the claim.
Allowable Subject Matter
5.	Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 112, set forth in this Office action.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	6.1	Statnikov (USPG_PUB No. 2007/0068605) teaches a method of improving and strengthening the performance of metal and protecting the metal against degradation and suppression thereof by controlling ultrasonic impact.
	6.2	Wang et al. (An Approach to Reliability Assessment Under Degradation and Shock Process, 2011 (12 pages)).
	6.3	Pan et al. (A Wiener process model with truncated normal distribution for reliability analysis, 2017 (14 pages)).
7.	Claims 1-6 are rejected and this action is non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE-LOUIS whose telephone number is (571)272-8636. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/            Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        August 26, 2022